Fish, C. J.
In an action for damages brought by Cochran against Jackson, the substance of the petition was as follows: The plaintiff and one Maulding were duly elected constables, and the defendant justice of the peace, for the 1422 district G. M., Fulton county. All of them duly • qualified, received their commissions, and together entered upon the discharge of the duties of their respective offices. The plaintiff and Maulding held themselves ready at all times to serve summonses, levy executions, and perform all other service and duties required of them as constables under the law, and they alone had the legal right to serve as constables for said district, and were alone entitled to the fees of such office. Notwithstanding this, the defendant soon disregarded the *376rights of the plaintiff and Maulding, as well as the law, and without necessity appointed other persons to act as constables in said district, to the number of twelve or more,.since the plaintiff’s election, and has turned over to them practically the entire business in his court, refusing -to place it in the hands of the plaintiff and Maulding as it was his legal duty to do. The number of eases, civil and criminal, originating in the court wherein the defendant presided, since the plaintiff’s election as constable, was alleged, and the plaintiff’s damage’s were laid in a given sum. Held, that the petition was properly dismissed on demurrer, as it did not appear therefrom that there had been any compliance with' Civil Code, § 4055, providing that “No suit shall be brought against any justice for anything done by him in the execution of his office, until notice in writing shall have been given to him, or left at his usual place of abode, one calendar month.” Collins v. Granniss, 67 Ga. 710
November 18, 1910.
Damages. Before Judge Pendleton. Fulton superior court. November 2,9, 1909.
J. S. James, for plaintiff. Moore & Branch, for defendant.

Judgment affirmed.


All the Justices concur.